DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on July 11, 2022 is acknowledged.  The traversal is on the ground(s) that the searching for the non-elected group I would not pose a serious burden.  This is not found persuasive because the search for the apparatus claim may include a search for the method claim in the same pertinent field, but would also encompass a search outside of the field of glass manufacturing, as the apparatus can be used in a materially different process. Thus, a serious search burden would result.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites resting supported areas of the guiding body on support elements in the nozzle openings. This feature is depicted by support elements 23 in figure 3. Claim 18 also depends on claim 15, which recites a mount of the guiding body. A mount in the specification is depicted by mounts 19 in figure 2. It is unclear what the relationship between the mount and the support elements are, especially given they are two different embodiments for supporting the guiding body in the specification. Are they meant to be the same feature or two separate features? Please clarify. For the purpose of the advancing prosecution, mount in claim 15 will be given its broadest interpretation of any support mechanism and claim 18 will be interpreted to further limit the mount to a support element located in the nozzle opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (2004/0065115). Mueller teaches a method for producing a glass ribbon comprising feeding a molten glass to a drawing tank 6 ([0085]), causing the molten glass to exit the drawing tank from a lower nozzle opening (11) of the drawing tank in two sub streams so that the molten glass runs along a portion of a guiding body protruding out of the nozzle opening (figures 1-2, [0087], [0089]-[0090]). Mueller further teaches combining the two sub streams at a lower end of the guiding body to form a drawing onion and drawing a glass ribbon off the drawing onion (figure 2, [0090]). Mueller also teaches drawing the glass ribbon using rollers in the rolling furnace 25 ([0074], [0092]). One skilled in the art would expect a tensile force to be naturally exerted on the guiding body due to the drawing of the glass ribbon since the glass ribbon is being pulled downwardly. Although a mount of the guiding body is not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a mount to be used to support the guiding body, especially since a guiding body can be free floating in the apparatus. Furthermore, since the glass ribbon is being pulled from the guiding body, it would obvious to one of ordinary skill in the art at the time of the invention to have expected the tensile force exerted on the glass ribbon to be absorbed by the guiding body since the glass ribbon stems from the guiding body, and force exerted on the glass ribbon would naturally be transferred to the guiding body.
Regarding claim 17, Mueller teaches controlling the temperature of the glass at drawing is 1250°C (Tg + 550K, wherein Tg is greater than 700°C), which greater than 1100°C ([0099], [0105]).
Regarding claim 19, Mueller teaches the guiding body 16 has a direct electrical heating unit ([0089]), which suggests supplying electric current through the mounts to directly conductively heat the guiding body.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (2004/0065115) as applied to claim 15 above, and further in view of Abramov et al. (2013/0133367).  Mueller teaches the guiding body is disposed so that it can be adjusted in the X, Y or Z directions in the nozzle opening and comprises of a plate shaped element having a tapered bottom ([0089]), on other side of which are the two sub streams are formed ([0090]). This suggests the guiding body is suspended via the mount so that the guiding body is self-supporting along a section of the nozzle opening over which a central area of the glass ribbon is formed. However, Mueller doesn’t specify the central area of the glass ribbon having a uniform thickness that is less than a thickness of the two edge-side beads of the glass ribbon. Abramov similarly teaches a guiding body having two flat sides that tapers at the bottom and is self-supporting over a section over which two sub streams of molten glass flows and forms a central area of a glass ribbon ([0025], figure 2). Abramov teaches such a guiding body typically provides for a glass ribbon with a central area having a uniform thickness that is less than a thickness of the two edge-side beads of the ribbon ([0028], figures 4-6) due to the natural tendency of glass sheet to attenuate and thicken at the edges ([0004]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the glass ribbon of Mueller to similarly have a central area with uniform thickness that is less than two edge-side beads of the glass ribbon, as Abramov teaches this is a natural tendency for the glass ribbon as it is formed.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (2004/0065115) as applied to claim 15 above, and further in view of Park (WO 2008/140682).  Mueller teaches the guiding body is dispose in the nozzle opening, wherein the guiding body comprises of flat sides that meet at the bottom to form a taper, but doesn’t specify how the guiding body is mounted. Park also teaches a guiding body for forming glass ribbons, the guiding body similarly comprises opposing flat sides that meet at the bottom to form a taper, over which two molten glass streams flow and merge at the bottom. Park also teaches the guiding body is self-supporting along a section over which the central area of the glass ribbon is formed (figure 1, p.2 lines 31-32, p. 3 lines 1-6, 25-26). Park teaches resting supporting areas of the guiding body on support elements (80) at both ends of the guiding body, such that the guiding body is held in a self-supporting manner (figures 3-4, p. 5 lines 2-4). This allows for a glass ribbon to be formed having pristine outside surfaces on both sides (p. 3 lines 8-14). As can be seen support elements 80 provides for a guiding body that is self-supporting in a section on which a central area of the glass ribbon is form. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a similar mount, such as support elements, for resting supported areas of the guiding body of Mueller within the nozzle opening, so as to provide for guiding body that is self-supporting for producing glass ribbons having pristine outside surfaces.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a method for drawing a glass ribbon from a guiding body mounted in a nozzle opening of a drawing tank, the glass ribbon formed by guiding two sub streams of the molten glass on both sides of the guiding body, such that the relationship of claim 20 is met. More specifically, the prior art fails to teach or suggest adjusting a temperature of the molten glass in the drawing tank which accommodating for factors including the width of the drawing tank along the nozzle opening and the local thickness of the guiding body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741